DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  between the segmenting and restoring steps. The restoring step is not an active method step, rather an intended result step that obtains “a restored ultrasound image”. It is unclear how the restoring step is performed and the connection if any with the previous acquiring and segmenting steps. Examiner based on Figs. 4-5 of the specification and using broadest reasonable interpretation for examination will consider the restoring step a filtering step performed in a CNN layer on acquired ultrasound image data.  
2, it is unclear what is entailed in the “image quality”. It is unclear if this is intended to be a metric or an image such as a training image of the desired ultrasound devoid of artifacts such as noise, motion, etc. and non-anatomical structures.  
Regarding Claim 9, it is unclear which step of the method of claim 1 is being narrowed. The information as disclosed is a resultant image and not an active method step. It is unclear if the intended resultant is the result of a secondary filterization step or what step of the method in Claim 1 is image artifacts intended to be removed from. 
Regarding Claim 11, it is unclear in the processing of the second deep learning model which ultrasound image is being used, the originally acquired or the segmented since the interventional device is not in considered in these images. It is unclear what the second processing stage is restoring the image from. Examiner based on Figs. 4-5 of the specification and using broadest reasonable interpretation for examination will consider the second deep leaning model processing to be utilizing a CNN to obtain a synthesized image representation of the anatomical ultrasound image information.
Regarding Claim 16, it is unclear the information required for the processor to perform the processing step. It is unclear which image the processor is restoring and what information is being restored. It is unclear the metes and bounds of the information entailed in the image quality and the reference image that are not previously disclosed in the claim. Examiner based on Figs. 4-5 of the specification and using broadest reasonable interpretation for examination will consider the processor performing a filtering step in a CNN to enhance the acquired ultrasound image(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avendi et. al. (U.S. 20210059758, EFD August 30 2019)(hereinafter, “Avendi”) in view of Nguyen et. al. (U.S 20210321978, EFD August 30, 2019)(hereinafter, “Nguyen”).
Regarding Claim 1, Avendi teaches: A method, comprising: acquiring an ultrasound image of an anatomical region (“A health care provider or other individual can use the imaging system 10 or 11 described above to acquire one or more ultrasounds images, which can be in the form of a video feed 60…” [0054]); 
segmenting an interventional device from the ultrasound image to obtain a segmented image (“The machine-learned object identification model 110 can then output one or more predicted locations of one or more objects of interest 113 when a new image or series of images from an individual (e.g., initial images 70 in FIG. 8) are acquired utilizing the patient imaging data 106 that has been input into the machine-learned object identification model 110. The output can be in the form of one or more labeled or annotated images 80 that include a label around the object of interest, shading of the one or more objects of interest, or any other visual cue that alerts a health care provider of the location of the one or more objects of interest. Further, when two or more objects of interest are labeled, the labels can be visually distinguishable form each other…”[0057]); 

Avendi is silent with respect to the filtering step performed in the CNNs, as explained in the 112(b) rejection above, to obtain the “restored ultrasound image”.
Nguyen in the field of ultrasound imaging teaches: “The image frames 224 can be communicated to a data processor 226, e.g., a computational module or circuitry, which may include a pre-processing module 228 in some examples, and may be configured to implement at least one neural network, such as neural network 230, trained to identify fat layer(s) within the image frames 224.” [0023]; “FIG. 2, the signal processor 222 is included as an integral component of the data acquisition unit 210, but in other examples, the signal processor 222 may be a separate component. In some examples, the signal processor may be housed together with the sensor array 212 or it may be physically separate from but communicatively (e.g., via a wired or wireless connection) coupled thereto. The signal processor 222 may be configured to receive unfiltered and disorganized ultrasound data embodying the ultrasound echoes 218 received at the sensor array 212. From this data, the signal processor 222 may continuously generate ultrasound image frames 224 as a user scans the target region 216.” [0026]; “The pre-
Since Avendi has the software capabilities that utilizes anatomical databases for training it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Avendi to include a filterization step that enhances the image quality resulting in a restored ultrasound image as taught in Nguyen to be able to obtain new synthetic resultant image(s) of the ultrasound images to “…improve the accuracy and efficiency of the neural network 230 when processing the frames” (Nguyen, [0027]).
Regarding Claim 2, the combination of references Avendi and Nguyen substantially teach the claim limitations as noted above.
Avendi teaches: further comprising acquiring a reference ultrasound image of the anatomical region without the interventional device positioned therein, wherein the reference image quality comprises an image quality of the reference ultrasound image (“As one example, the one or more images can include one or more ultrasound, CT, MRI, or fluoroscopic images that can be grouped as the patient imaging data 106. The patient imaging data 106 can include images of a medical instrument and/or anatomical objects of interest that the health care provider would ultimately like to accurately identify/visualize and track. The computing system 100 can then input the patient imaging data 106 for any of a number of patients into the machine-learned object identification model 110… The machine-learned object identification model 110 can then output one or more predicted locations of one or more objects of interest 113 when a new image or series of images from an individual (e.g., initial images 70 in FIG. 8) are acquired utilizing the patient imaging data 106 that has been input into the machine-learned object identification model 110.” [0055-0057]; “…and within the anatomical object identification block 64, the images 70 can be processed through a machine-learned anatomical object of 
Regarding Claims 3 and 4, the combination of references Avendi and Nguyen substantially teach the claim limitations as noted above.
With regard to limitations, wherein restoring the image quality of the ultrasound image to the reference image quality comprises inputting the ultrasound image and the reference ultrasound image to a generative adversarial network, wherein the restored ultrasound image comprises an image output by the generative adversarial network, wherein the image output by the generative adversarial network comprises a sample generated by a generator of the generative adversarial network from the ultrasound image, and wherein the generative adversarial network outputs the image responsive to a discriminator of the generative adversarial network predicting a probability that the sample comprises the reference ultrasound image above a probability threshold, Avendi teaches: “As one example, the one or more images can include one or more ultrasound, CT, MRI, or fluoroscopic images that can be grouped as the patient imaging data 106. The patient imaging data 106 can include images of a medical instrument and/or anatomical objects of interest that the health care provider would ultimately like to accurately identify/visualize and track. The computing system 100 can then input the patient imaging data 106 for any of a number of patients into the machine-learned object identification model 110… The machine-learned object identification model 110 can then output one or more predicted locations of one or more objects of interest 113 when a new image or 
Avendi is silent with regards to the CNN being a generative adversarial network (GAN) and the specifics of the GAN.
Nguyen in the field of ultrasound imaging teaches a neural network based approach as seen in Fig. 5 on a Generative adversarial network (GAN), to remove one or more fat layers and artifacts from an ultrasound image. “The GAN 500 includes a generative network 502 and a competing discriminative network 504, for example as described by Reed, S. et al. in "Generative Adversarial Text to Image Synthesis" (Proceedings of the 33.sup.rd International Conference on Machine Learning, New York, N.Y. (2016) JMLR: W&CP vol. 48). In operation, the generative network 502 can be configured to generate synthetic ultrasound image samples 506 lacking one or more fat layers and associated artifacts in feed-forward fashion based on input 508 comprised of text-labeled images, in which the identified fat layers are annotated. The discriminative network 504 can be configured to determine the likelihood that the samples 506 generated by the generative network 502 are real or fake, based in part on a plurality of training images containing fat layers and lacking fat layers. After training, the generative network 502 
Since Avendi has the software capabilities that utilizes anatomical databases for training it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CNN based approach in Avendi to be a GAN approach as taught in Nguyen to be able to obtain new synthetic resultant image(s) of the ultrasound images that are devoid of artifacts and non-anatomical information.
Regarding Claim 5, the combination of references Avendi and Nguyen substantially teach the claim limitations as noted above.
Avendi teaches: wherein segmenting the interventional device from the ultrasound image comprises inputting the ultrasound image to a convolutional neural network to generate the segmented image (“The machine-learned object identification model 110 can then output one or more predicted locations of one or more objects of interest 113 when a new image or series of images from an individual (e.g., initial images 70 in FIG. 8) are acquired utilizing the patient imaging data 106 that has been input into the machine-learned object identification model 110. The output can be in the form of one or more labeled or annotated images 80 that include a label around the object of interest, shading of the one or more objects of interest, or any other visual cue that alerts a health care provider of the location of the one or more objects of interest. Further, when two or more objects of interest are labeled, the labels can be visually distinguishable form each other…”[0057]; “According to an aspect of the present disclosure, the 
Regarding Claim 6, the combination of references Avendi and Nguyen substantially teach the claim limitations as noted above.
Avendi teaches: further comprising inputting a label image indicating a position of the interventional device within the ultrasound image to the convolutional neural network to generate the segmented image (“As one example, the one or more images can include one or more ultrasound, CT, MRI, or fluoroscopic images that can be grouped as the patient imaging data 106. The patient imaging data 106 can include images of a medical instrument and/or anatomical objects of interest that the health care provider would ultimately like to accurately identify/visualize and track. The computing system 100 can then input the patient imaging data 106 for any of a number of patients into the machine-learned object identification model 110… The machine-learned object identification model 110 can then output one or more predicted locations of one or more objects of interest 113 when a new image or series of images from an individual (e.g., initial images 70 in FIG. 8) are acquired utilizing the patient imaging data 106 that has been input into the machine-learned object identification model 110.” [0055-0057]).
Regarding Claim 8, the combination of references Avendi and Nguyen substantially teach the claim limitations as noted above.
Avendi teaches: wherein combining the segmented image with the restored ultrasound image comprises superimposing the segmented image onto the restored ultrasound image (“Once the images 70 are labeled to identify a medical instrument 145, an anatomical object of 
Regarding Claim 9, the combination of references Avendi and Nguyen substantially teach the claim limitations as noted above.
With regards to limitation: wherein the ultrasound image includes one or more image artifacts caused by the interventional device, and wherein the corrected ultrasound image does not include the one or more image artifacts, Avendi teaches: (“FIG. 7 illustrates the relationship between the imaging system 10 or 11 of FIGS. 1A-3 and the computing system 100 of FIG. 6 in more detail, where it is to be understood that the imaging system 10 or 11 and the computing system 100 can be a part of an integral system or can be separate systems that are communicatively coupled. As shown in FIG. 7, the computing system 100 can receive a video feed 60 from the imaging system 10 or 11 in real-time via a cable 63, such as an HDMI, VGI, or DVI cable, and a frame grabber 62. Further, the frame grabber 62 can divide or segment the video feed 60 from the imaging system 10 or 11 into a plurality of individual two-dimensional images 70 (see FIG. 8) for processing by the processor 16 of the computing system 100. Then, the images 70 can be sent to a medical instrument identification processing block 64, an anatomical object identification processing block 64…and within the anatomical object identification block 64, the images 70 can be processed through a machine-learned anatomical object of interest identification model 110b that have been trained as described above with respect to FIGS. 5 and 6. Then, after the images 70 are processed via the machine-learned medical instrument identification model 110a and the machine-learned anatomical object of 
Avendi is silent with respect to a filtering step performed in the CNNs.
Nguyen in the field of ultrasound imaging teaches: “The image frames 224 can be communicated to a data processor 226, e.g., a computational module or circuitry, which may include a pre-processing module 228 in some examples, and may be configured to implement at least one neural network, such as neural network 230, trained to identify fat layer(s) within the image frames 224.” [0023]; “FIG. 2, the signal processor 222 is included as an integral component of the data acquisition unit 210, but in other examples, the signal processor 222 may be a separate component. In some examples, the signal processor may be housed together with the sensor array 212 or it may be physically separate from but communicatively (e.g., via a wired or wireless connection) coupled thereto. The signal processor 222 may be configured to receive unfiltered and disorganized ultrasound data embodying the ultrasound echoes 218 received at the sensor array 212. From this data, the signal processor 222 may continuously generate ultrasound image frames 224 as a user scans the target region 216.” [0026]; “The pre-processing module 228 can be configured to remove noise from the image frames 224 received at the data processor 226, thereby improving the signal-to-noise ratio of the image frames. The de-noising methods employed by the pre-processing module 228 may vary, and can include block-matching with 3D filtering in some examples.” [0027].

Regarding Claim 10, the combination of references Avendi and Nguyen substantially teach the claim limitations as noted above.
Avendi teaches: wherein the interventional device comprises a biopsy needle (“…the present disclosure is directed to a system and method for th4e automatic localization and tracking of one or more medical instruments (e.g., a needle, catheter, introducer, probe, etc.) and optionally the automatic localization of one or more anatomical objects in a scene of an image generated by an imaging system, such as an ultrasound imaging system.” [0046]; “…the needle guide assembly 82 may include, at least, a needle 45 and a catheter 83. As such, it should be understood that the needle 45 as well as the catheter 83 of the needle guide assembly 82 can be inserted through a patient's skin surface 81 in any particular order or simultaneously. For example, in one embodiment, the ultrasound imaging system 10 or 11 may be used in conjunction with an over-the-needle (OTN) catheter assembly in which the catheter 83 is coaxially mounted over the needle 45. Alternatively, the needle 45 may be mounted over the catheter 83.” [0052]).
Regarding Claim 11, Avendi teaches: A method, comprising: acquiring an ultrasound image of an anatomical region with an interventional device positioned therein (“FIG. 4 depicts an example processing workflow for identification of an object or objects of interest (e.g., a medical instrument and one or more anatomical objects) according to one embodiment of the present disclosure. In particular, the processing workflow includes or otherwise utilizes a 
processing the ultrasound image with a first deep learning model to obtain a segmented image of the interventional device (“The machine-learned object identification model 110 can then output one or more predicted locations of one or more objects of interest 113 when a new image or series of images from an individual (e.g., initial images 70 in FIG. 8) are acquired utilizing the patient imaging data 106 that has been input into the machine-learned object identification model 110. The output can be in the form of one or more labeled or annotated images 80 that include a label around the object of interest, shading of the one or more objects of interest, or any other visual cue that alerts a health care provider of the location of the one or more objects of interest. Further, when two or more objects of interest are labeled, the labels can be visually distinguishable form each other…”[0057]; “According to an aspect of the present disclosure, the computing device 102 can store or include one or more machine-learned models 110. For example, the models 110 can be or can otherwise include various machine-learned models such as a random forest classifier; a logistic regression classifier; a support vector machine; one or more decision trees; a neural network; and/or other types of models including both linear models and non-linear models. Example neural networks include feed-forward neural networks, recurrent neural networks (e.g., long short-term memory recurrent neural networks), convolutional neural networks, or other forms of neural networks.” [0066]);
with regards to limitations, processing the ultrasound image with a second deep learning model to obtain a restored ultrasound image of the anatomical region without the interventional device; combining the segmented image with the restored ultrasound image to generate a corrected ultrasound image and displaying the corrected ultrasound image, Avendi teaches: (“FIG. 7 illustrates the relationship between the imaging system 10 or 11 of FIGS. 1A-3 and the computing system 100 of FIG. 6 in more detail, where it is to be understood that the imaging 
Avendi is silent with regards to the CNNs obtaining a synthesized image representation of the anatomical ultrasound image information, as explained in the 112(b) above.
Nguyen in the field of ultrasound imaging teaches a neural network based approach as seen in Fig. 5 on a Generative adversarial network (GAN), to remove one or more fat layers and artifacts from an ultrasound image. “The GAN 500 includes a generative network 502 and a competing discriminative network 504, for example as described by Reed, S. et al. in "Generative Adversarial Text to Image Synthesis" (Proceedings of the 33.sup.rd International Conference on Machine Learning, New York, N.Y. (2016) JMLR: W&CP vol. 48). In operation, the generative network 502 can be configured to generate synthetic ultrasound image samples 506 lacking one or more fat layers and associated artifacts in feed-forward fashion based on input 508 comprised of text-labeled images, in which the identified fat layers are annotated. The discriminative network 504 can be configured to determine the likelihood that the samples 506 generated by the generative network 502 are real or fake, based in part on a plurality of training images containing fat layers and lacking fat layers. After training, the generative network 502 can learn to generate images lacking one or more fat layers from input images that contain one or more fat layers, such that the revised, nonfat images are substantially indecipherable from the actual ultrasound images but for the presence of fat and associated artifacts. In some examples, training network 500 may involve inputting pairs of controlled experimental images of phantom tissue both with and without a fat-layer near the surface. To generate a large number 
Since Avendi has the software capabilities that utilizes anatomical databases for training it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CNN based approach in Avendi to be a GAN approach as in Nguyen to be able to obtain new synthetic resultant image(s) of the ultrasound images that are devoid of artifacts and non-anatomical information.
Regarding Claim 12, the combination of references Avendi and Nguyen substantially teach the claim limitations as noted above.
Avendi teaches: wherein the first deep learning model comprises a convolutional neural network (“According to an aspect of the present disclosure, the computing device 102 can store or include one or more machine-learned models 110. For example, the models 110 can be or can otherwise include various machine-learned models such as a random forest classifier; a logistic regression classifier; a support vector machine; one or more decision trees; a neural network; and/or other types of models including both linear models and non-linear models. Example neural networks include feed-forward neural networks, recurrent neural networks (e.g., long short-term memory recurrent neural networks), convolutional neural networks, or other forms of neural networks.” [0066]).
Regarding Claim 13, the combination of references Avendi and Nguyen substantially teach the claim limitations as noted above.
Avendi teaches: further comprising acquiring a label image indicating a position of the interventional device within the ultrasound image, and inputting thePage 27 of 30Docket No. 600038-US-1 label image with the ultrasound image to the convolutional neural network to obtain the segmented image (“As one example, the one or more images can include one or more ultrasound, CT, MRI, or fluoroscopic images that can be grouped as the patient imaging data 106. The patient imaging data 106 can 
Regarding Claim 14, the combination of references Avendi and Nguyen substantially teach the claim limitations as noted above.
Avendi is silent with regards to one of the CNNs being a generative adversarial network for limitation: wherein the second deep learning model comprises a generative adversarial network.
Nguyen in the field of ultrasound imaging teaches a neural network based approach as seen in Fig. 5 on a Generative adversarial network (GAN), to remove one or more fat layers and artifacts from an ultrasound image. “The GAN 500 includes a generative network 502 and a competing discriminative network 504, for example as described by Reed, S. et al. in "Generative Adversarial Text to Image Synthesis" (Proceedings of the 33.sup.rd International Conference on Machine Learning, New York, N.Y. (2016) JMLR: W&CP vol. 48). In operation, 
Since Avendi has the software capabilities that utilizes anatomical databases for training it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CNN based approach in Avendi to be a GAN approach as taught in Nguyen to be able to obtain new synthetic resultant image(s) of the ultrasound images that are devoid of artifacts and non-anatomical information.
Regarding Claim 15, the combination of references Avendi and Nguyen substantially teach the claim limitations as noted above.
With regard to limitations, further comprising acquiring a reference image of the anatomical region without the interventional device positioned therein, and inputting the reference image with the ultrasound image to the generative adversarial network to obtain the restored ultrasound image, Avendi teaches: “As one example, the one or more images can include one or more ultrasound, CT, MRI, or fluoroscopic images that can be grouped as the 
Avendi is silent with regards to the CNN being a generative adversarial network (GAN) and the specifics of the GAN.
Nguyen in the field of ultrasound imaging teaches a neural network based approach as seen in Fig. 5 on a Generative adversarial network (GAN), to remove one or more fat layers and artifacts from an ultrasound image. “The GAN 500 includes a generative network 502 and a competing discriminative network 504, for example as described by Reed, S. et al. in "Generative Adversarial Text to Image Synthesis" (Proceedings of the 33.sup.rd International Conference on Machine Learning, New York, N.Y. (2016) JMLR: W&CP vol. 48). In operation, 
Since Avendi has the software capabilities that utilizes anatomical databases for training it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CNN based approach in Avendi to be a GAN approach as taught in Nguyen to be able to obtain new synthetic resultant image(s) of the ultrasound images that are devoid of artifacts and non-anatomical information.
Regarding Claim 16, Avendi teaches: A system, comprising: an ultrasound probe (Fig. 1B-3, element 28, probe, [0049][0051]);
a display device (Fig. 1A, elements 17 and 20, additional and user display, [0047]; Fig. 1B, element 13, display, [0048]); 
a memory storing instructions (“…the controller/processor 16 can be configured to detect, identify, and map or track one or more objects (e.g., medical instruments, anatomical features, etc.) in a plurality of scenes 12 contained within each image 14 generated by the 
and a processor communicably coupled to the memory and when executing the instructions, configured to: acquire, via the ultrasound probe, an ultrasound image of an anatomical region (“As used herein and as shown in FIG. 1A, the imaging system 10 may correspond to a standard ultrasound imaging system (as shown), a computer tomography (CT) scanner, a magnetic resonance imaging (MRI) scanner, or any other suitable imaging system that can benefit from the present technology. More specifically, as shown, the imaging system 10 can include a controller/processor 16 configured to receive and organize the plurality of individual images 14 generated by the imaging system 10.” [0047]; “Meanwhile, as shown in FIG. 1B, the imaging system 11 may correspond to a mobile imaging system, such as an ultrasound imaging system that can be in the form of a cellular device or tablet that is portable. Like the standard imaging system 10, the mobile imaging system 11 may correspond to an ultrasound imaging system (as shown), a computer tomography (CT) scanner, a magnetic resonance imaging (MRI) scanner, or any other suitable imaging system that can benefit from the present technology. More specifically, as shown, the imaging system 11 can include a 
segment an interventional device from the ultrasound image to obtain a segmented image (“The machine-learned object identification model 110 can then output one or more predicted locations of one or more objects of interest 113 when a new image or series of images from an individual (e.g., initial images 70 in FIG. 8) are acquired utilizing the patient imaging data 106 that has been input into the machine-learned object identification model 110. The output can be in the form of one or more labeled or annotated images 80 that include a label around the object of interest, shading of the one or more objects of interest, or any other visual cue that alerts a health care provider of the location of the one or more objects of interest. Further, when two or more objects of interest are labeled, the labels can be visually distinguishable form each other…”[0057]; “According to an aspect of the present disclosure, the computing device 102 can store or include one or more machine-learned models 110. For example, the models 110 can be or can otherwise include various machine-learned models such as a random forest classifier; a logistic regression classifier; a support vector machine; one or more decision trees; a neural network; and/or other types of models including both linear models and non-linear models. Example neural networks include feed-forward neural networks, recurrent neural networks (e.g., long short-term memory recurrent neural networks), convolutional neural networks, or other forms of neural networks.” [0066]); 
with regards to limitations, restore an image quality of the ultrasound image to a reference image quality to obtain a restored ultrasound image, combine the segmented image with the restored ultrasound image to obtain a corrected ultrasound image and display, via the display device, the corrected ultrasound image, Avendi teaches: (“FIG. 7 illustrates the relationship between the imaging system 10 or 11 of FIGS. 1A-3 and the computing system 100 of FIG. 6 in more detail, where it is to be understood that the imaging system 10 or 11 and the computing system 100 can be a part of an integral system or can be separate systems that are 
Avendi is silent with respect to the filtering step performed in the CNNs, as explained in the 112(b) rejection above, to obtain the “restored ultrasound image”.
Nguyen in the field of ultrasound imaging teaches: “The image frames 224 can be communicated to a data processor 226, e.g., a computational module or circuitry, which may include a pre-processing module 228 in some examples, and may be configured to implement at least one neural network, such as neural network 230, trained to identify fat layer(s) within the image frames 224.” [0023]; “FIG. 2, the signal processor 222 is included as an integral component of the data acquisition unit 210, but in other examples, the signal processor 222 may be a separate component. In some examples, the signal processor may be housed together with the sensor array 212 or it may be physically separate from but communicatively (e.g., via a wired or wireless connection) coupled thereto. The signal processor 222 may be configured to receive unfiltered and disorganized ultrasound data embodying the ultrasound echoes 218 received at the sensor array 212. From this data, the signal processor 222 may continuously generate ultrasound image frames 224 as a user scans the target region 216.” [0026]; “The pre-processing module 228 can be configured to remove noise from the image frames 224 received at the data processor 226, thereby improving the signal-to-noise ratio of the image frames. The de-noising methods employed by the pre-processing module 228 may vary, and can include block-matching with 3D filtering in some examples.” [0027].
Since Avendi has the software capabilities that utilizes anatomical databases for training it would be obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding Claim 17, the combination of references Avendi and Nguyen substantially teach the claim limitations as noted above.
Avendi teaches: wherein the memory stores a convolutional neural network, and wherein when executing the instructions (“…as shown in FIG. 2, the controller/processor 16 may also include a communications module or network interface 24 to facilitate communications between the controller/processor 16 and the various components of the computing system 100 and/or imaging system 10 or 11, e.g. any of the components of FIGS. 1A-3 and 6-8. Further, the communications module or network interface 24 may include a sensor interface 26 (e.g., one or more analog-to-digital converters) to permit signals transmitted from one or more imaging system probes 28 (e.g., the ultrasound probe) to be converted into signals that can be understood and processed by the controller/processor(s) 16.” [0049]), the processor is configured to input the ultrasound image to the convolutional neural network to segment the interventional device from the ultrasound image (“The machine-learned object identification model 110 can then output one or more predicted locations of one or more objects of interest 113 when a new image or series of images from an individual (e.g., initial images 70 in FIG. 8) are acquired utilizing the patient imaging data 106 that has been input into the machine-learned object identification model 110. The output can be in the form of one or more labeled or annotated images 80 that include a label around the object of interest, shading of the one or more objects of interest, or any other visual cue that alerts a health care provider of the location of the one or more objects of interest. Further, when two or more objects of interest are labeled, the labels can be visually distinguishable form each other…” [0057]; “According to an aspect of the present disclosure, the computing device 102 can store or include one or more machine-
Regarding Claim 18, the combination of references Avendi and Nguyen substantially teach the claim limitations as noted above.
Avendi teaches: wherein when executing the instructions, the processor is configured to receive a label image indicating a position of the interventional devicePage 28 of 30Docket No. 600038-US-1 in the ultrasound image, and input the label image with the ultrasound image to the convolutional neural network (“As one example, the one or more images can include one or more ultrasound, CT, MRI, or fluoroscopic images that can be grouped as the patient imaging data 106. The patient imaging data 106 can include images of a medical instrument and/or anatomical objects of interest that the health care provider would ultimately like to accurately identify/visualize and track. The computing system 100 can then input the patient imaging data 106 for any of a number of patients into the machine-learned object identification model 110… The machine-learned object identification model 110 can then output one or more predicted locations of one or more objects of interest 113 when a new image or series of images from an individual (e.g., initial images 70 in FIG. 8) are acquired utilizing the patient imaging data 106 that has been input into the machine-learned object identification model 110.” [0055-0057]; “According to an aspect of the present disclosure, the computing device 102 can store or include one or more machine-learned models 110. For example, the models 110 can be or can otherwise include various machine-learned models such as a random forest classifier; a logistic regression classifier; a support vector machine; one or more decision trees; a neural network; and/or other types of models 
Regarding Claim 19, the combination of references Avendi and Nguyen substantially teach the claim limitations as noted above.
With regard to limitations, wherein the memory stores a generative adversarial network, and wherein when executing the instructions, the processor is configured to input the ultrasound image to the generative adversarial network to restore the image quality of the ultrasound image to the reference image quality to obtain the restored ultrasound image, Avendi teaches: “FIG. 7 illustrates the relationship between the imaging system 10 or 11 of FIGS. 1A-3 and the computing system 100 of FIG. 6 in more detail, where it is to be understood that the imaging system 10 or 11 and the computing system 100 can be a part of an integral system or can be separate systems that are communicatively coupled. As shown in FIG. 7, the computing system 100 can receive a video feed 60 from the imaging system 10 or 11 in real-time via a cable 63, such as an HDMI, VGI, or DVI cable, and a frame grabber 62. Further, the frame grabber 62 can divide or segment the video feed 60 from the imaging system 10 or 11 into a plurality of individual two-dimensional images 70 (see FIG. 8) for processing by the processor 16 of the computing system 100. Then, the images 70 can be sent to a medical instrument identification processing block 64, an anatomical object identification processing block 64…and within the anatomical object identification block 64, the images 70 can be processed through a machine-learned anatomical object of interest identification model 110b that have been trained as described above with respect to FIGS. 5 and 6. Then, after the images 70 are processed via the machine-learned medical instrument identification model 110a and the machine-learned anatomical object of interest identification model 110b, the images 70 processed via the machine-learned medical instrument identification model 110a can be annotated or labeled to identify a medical instrument 145, and the images 70 processed via the machine-learned 
Avendi is silent with regards to the CNN being a generative adversarial network (GAN) and the specifics of the GAN.
Nguyen in the field of ultrasound imaging teaches a neural network based approach as seen in Fig. 5 on a Generative adversarial network (GAN), to remove one or more fat layers and artifacts from an ultrasound image. “The GAN 500 includes a generative network 502 and a competing discriminative network 504, for example as described by Reed, S. et al. in "Generative Adversarial Text to Image Synthesis" (Proceedings of the 33.sup.rd International Conference on Machine Learning, New York, N.Y. (2016) JMLR: W&CP vol. 48). In operation, the generative network 502 can be configured to generate synthetic ultrasound image samples 506 lacking one or more fat layers and associated artifacts in feed-forward fashion based on input 508 comprised of text-labeled images, in which the identified fat layers are annotated. The discriminative network 504 can be configured to determine the likelihood that the samples 506 generated by the generative network 502 are real or fake, based in part on a plurality of training images containing fat layers and lacking fat layers. After training, the generative network 502 can learn to generate images lacking one or more fat layers from input images that contain one or more fat layers, such that the revised, nonfat images are substantially indecipherable from the actual ultrasound images but for the presence of fat and associated artifacts. In some examples, training network 500 may involve inputting pairs of controlled experimental images of phantom tissue both with and without a fat-layer near the surface. To generate a large number of sample images in a consistent manner such that each image has the same field of view in the 
Since Avendi has the software capabilities that utilizes anatomical databases for training it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CNN based approach in Avendi to be a GAN approach as taught in Nguyen to “…improve the accuracy and efficiency of the neural network 230 when processing the frames” (Nguyen, [0027]).
Regarding Claim 20, the combination of references Avendi and Nguyen substantially teach the claim limitations as noted above.
With regards to limitations, wherein when executing the instructions, the processor is configured to acquire a reference ultrasound image of the anatomical region without the interventional device, Avendi teaches: (“As one example, the one or more images can include one or more ultrasound, CT, MRI, or fluoroscopic images that can be grouped as the patient imaging data 106. The patient imaging data 106 can include images of a medical instrument and/or anatomical objects of interest that the health care provider would ultimately like to accurately identify/visualize and track. The computing system 100 can then input the patient imaging data 106 for any of a number of patients into the machine-learned object identification model 110… The machine-learned object identification model 110 can then output one or more predicted locations of one or more objects of interest 113 when a new image or series of images from an individual (e.g., initial images 70 in FIG. 8) are acquired utilizing the patient imaging data 106 that has been input into the machine-learned object identification model 110.” [0055-0057]; “…and within the anatomical object identification block 64, the images 70 can be processed through a machine-learned anatomical object of interest identification model 110b that have been trained as described above with respect to FIGS. 5 and 6. Then, after the images 70 are processed via the machine-learned medical instrument identification model 110a and the machine-learned anatomical object of interest identification model 110b, the images 70 
Avendi is silent with regards to: and input the reference ultrasound image with the ultrasound image to the generative adversarial network.
Nguyen in the field of ultrasound imaging teaches a neural network based approach as seen in Fig. 5 on a Generative adversarial network (GAN), to remove one or more fat layers and artifacts from an ultrasound image. “The GAN 500 includes a generative network 502 and a competing discriminative network 504, for example as described by Reed, S. et al. in "Generative Adversarial Text to Image Synthesis" (Proceedings of the 33.sup.rd International Conference on Machine Learning, New York, N.Y. (2016) JMLR: W&CP vol. 48). In operation, the generative network 502 can be configured to generate synthetic ultrasound image samples 506 lacking one or more fat layers and associated artifacts in feed-forward fashion based on input 508 comprised of text-labeled images, in which the identified fat layers are annotated. The discriminative network 504 can be configured to determine the likelihood that the samples 506 generated by the generative network 502 are real or fake, based in part on a plurality of training images containing fat layers and lacking fat layers. After training, the generative network 502 can learn to generate images lacking one or more fat layers from input images that contain one or more fat layers, such that the revised, nonfat images are substantially indecipherable from the actual ultrasound images but for the presence of fat and associated artifacts. In some examples, training network 500 may involve inputting pairs of controlled experimental images of phantom tissue both with and without a fat-layer near the surface. To generate a large number of sample images in a consistent manner such that each image has the same field of view in the 
Since Avendi has the software capabilities that utilizes anatomical databases for training it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CNN based approach in Avendi to be a GAN approach as taught in Nguyen to be able to obtain new synthetic resultant image(s) of the ultrasound images that are devoid of artifacts and non-anatomical information.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Avendi in view of Nguyen and Mazo (U.S. 20180240235, August 23, 2018)(hereinafter, “Mazo”).
Regarding Claim 7, the combination of references Avendi and Nguyen substantially teach the claim limitations as noted above.
Avendi is silent with regards to: wherein the convolutional neural network is configured with a U-Net architecture.
Mazo in the field of CNN medical imaging segmentation teaches the use of a U-Net based CNN approach for biomedical image segmentation that trains the architectures using TensorFlow and a weighted cross-entropy loss applied on the prediction map [0167].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CNN in Avendi to be a U-Net architecture as taught in Mazo for improving segmentation results without the need of large training data while utilizing an architectural model that allows for the use of both global location and context to be considered.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                   

/JONATHAN CWERN/Primary Examiner, Art Unit 3793